DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-31 are pending and under examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 22-31, they are currently drafted to depend from claims 1, 2, 5, 6, or 10, which are now canceled with the preliminary amendment. As such, the scope of the claims are technically unclear as drafted since they are drafted to depend from claims that are now canceled. 
However, for purposes of compact prosecution: if the claim is drafted to be dependent from claim 1, it will be interpreted as claim 21; claim 2 as drafted corresponds with claim 22 as interpreted; claim 5 corresponds with claim 25; claim 6 corresponds with claim 26; claim 10 corresponds with claim 30. 
Applicant should amend the claims in accordance with the above if this interpretation is correct in order to overcome this rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23 and 25-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaylo et al. (US 2004/0005182), hereinafter Gaylo.
Regarding claims 21-23, Gaylo discloses a system for fabricating 3-D objects comprising (a) a build chamber or enclosure (702) and an air scrubber (ventilation system 720) that cleans and recirculates air within the build chamber (Fig. 49; par. 0188, 0196-0197) or enclosure using a recirculation port (740) (scrubber inlet as in claim 22) and hose (726 x2) to connect to and from the enclosure (702) or build chamber (Fig. 49) as in claim 23. 
Regarding claims 25-26 and 28, Gaylo discloses the subject matter of claim 21, and further discloses that the ventilation system (scrubber) includes a chiller (736) and one or more filters (724) as in claims 25 and 28 within the outlet (738) to return to the enclosure (par. 0196-0198, 0207), and as illustrated in Fig. 49. Furthermore, the chiller is made up of a passage as illustrated (Fig. 49) as in claim 26. 
Regarding claims 27 and 29, Gaylo discloses the subject matter of claim 26, and further discloses that the ventilation system contains a heat sink or blower (730) with blower motor (732) as in claim 29 in thermal communication with passages of the chiller/heat exchanger (par. 0196). 
Regarding claims 30-31, Gaylo discloses the subject matter of claim 21, and further discloses a heat exchanger (736) which supplies exhaust air from the scrubber to the enclosure and has at least one hole as in claim 31 for exhaust as to allow for input/outlet of air into the heat exchanger (Fig. 49, par. 0196-0198).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gaylo (US 2004/0005182).
Regarding claim 24, Gaylo discloses the subject matter of claim 21, but does not explicitly disclose that there are two scrubber outlets through which exhaust air is expelled back into the build chamber. However, as discussed in claim 21 above, Fig. 49 shows one of the claimed outlets (738) that route clean air into the enclosure which would correspond with one of these elements as required in the claim. 
It has been held that a duplication of parts supports a case of prima facie obviousness when there are no unexpected results therefrom. In this case, duplication of the outlet would allow for air Accordingly, it would have further been obvious to one of ordinary skill in the art at the time of the invention to have modified the above to specify that an additional outlet port is used to place air back into the enclosure as is required in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742